UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-6395


ANTONIO MOSLEY,

                  Plaintiff - Appellant,

          v.

CHARLOTTE   MECKLENBURG  POLICE   DEPARTMENT;   J.   REDFERM,
Detective; JIM AGETRICK, Detective; TAMMY CLARY, Detective,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:13-cv-00070-RJC)


Submitted:   May 23, 2013                         Decided:   May 29, 2013


Before MOTZ * and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Antonio Mosley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.

     *
       Judge Motz did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d).
PER CURIAM:

            Antonio    Mosley     appeals         the    district       court’s     order

dismissing     without      prejudice    his        42    U.S.C.        § 1983    (2006)

complaint under 28 U.S.C. § 1915A(b) (2006).                      We have reviewed

the record and find no reversible error.                  Accordingly, we affirm

for   the   reasons    stated    by    the        district    court.        Mosley      v.

Charlotte     Mecklenburg       Police       Dep’t,       No.     3:13-cv-00070-RJC

(W.D.N.C.     Feb.    21,     2013).         We    deny      Mosley’s      motion      for

appointment of counsel.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court    and       argument      would    not     aid   the

decisional process.



                                                                                 AFFIRMED




                                         2